Citation Nr: 0317757	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-13 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of initial disability rating for service-
connected post-traumatic stress disorder (PTSD), rated as 30 
percent disabling from August 8, 1989, and 70 percent 
disabling from December 26, 1996. 


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1964 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for PTSD, and assigned an initial disability 
rating of 30 percent, effective from August 8, 1989.  In May 
1997, through his attorney, the veteran entered notice of 
disagreement with the initial rating assigned by the RO's 
decision.  In a subsequent rating decision dated in January 
1998, and issued in April 1998, the RO assigned a higher 
initial disability rating for PTSD of 50 percent, and made 
the 50 percent rating effective from August 8, 1989.   The RO 
issued a statement of the case in March 1999.  The veteran 
entered a timely substantive appeal, on a VA Form 9, which 
was received in July 1999.  (The question of timeliness of 
the substantive appeal of initial rating for PTSD was raised 
and addressed by the RO, but was resolved in favor of a 
finding of timeliness of appeal.)  

In a June 2001 decision, the RO purported to assign the 
following initial disability ratings for the veteran's PTSD: 
a 30 percent rating for the period from August 8, 1989 to 
December 25, 1996 (on the basis of clear and unmistakable 
error in the January 1998 assignment of a 50 percent rating 
from August 8, 1989 to December 25, 1996); and a 70 percent 
rating for the period from December 26, 1996 (on the basis of 
difference of opinion with that aspect of the January 1998 
rating decision that assigned a 50 percent disability rating 
from August 8, 1989).  In the January 2001 decision, the RO 
also granted a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
effective from December 26, 1996.  




FINDINGS OF FACT

1.  All evidence necessary to decide the initial rating claim 
on appeal decided herein has been obtained; the RO has 
notified the appellant of the evidence needed to substantiate 
the initial rating claim addressed in this decision, obtained 
all relevant evidence designated by the appellant, and 
provided VA medical examinations in order to assist in 
substantiating the claim for VA compensation benefits.

2.  For the period from December 26, 1996, the schedular 
rating criteria for rating mental disorders in effect through 
November 6, 1996 is more favorable to the veteran.

3.  For the period from August 8, 1989 through December 25, 
1996, the veteran's service-connected PTSD manifested 
symptomatology that more nearly approximated severe social 
impairment and severe impairment in the ability to obtain or 
retain employment.  

4.  For the period from December 26, 1996, the veteran's 
service-connected PTSD has manifested symptomatology that 
more nearly approximates demonstrable inability to obtain or 
retain employment.  


CONCLUSIONS OF LAW

1.  For the period from August 8, 1989 through December 25, 
1996, the criteria for an initial rating of 70 percent, but 
no more, for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);      
38 C.F.R. §§ 3.102, 4.1-4.14, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R.        §§ 3.102, 3.159 (2002).  

2.  For the period from December 26, 1996, the schedular 
criteria for an initial rating of 100 percent for the 
veteran's service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 3.102, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish a higher 
initial rating for PTSD.  In a February 2003 supplemental 
statement of the case, the RO advised the veteran of the 
regulatory provisions of the Veterans Claims Assistance Act 
of 2000.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim, and the 
appellant has not identified any additional records or other 
evidence that has not been obtained.  VA specifically 
requested VA treatment records, and the veteran was afforded 
various VA compensation examinations in conjunction with this 
claim.  Thus, the veteran has been advised which portion of 


evidence is to be provided by him and which portion VA will 
attempt to obtain in accordance with 38 U.S.C.A. § 5103(a).  

In light of the complete grant of benefits sought on appeal 
(a maximum 100 percent disability rating for PTSD) for the 
period from December 26, 1996, no further evidence is 
necessary to substantiate the veteran's claim for this period 
of time.  See 38 U.S.C.A. § 5103(a) (West 2002).  In this 
veteran's case, there is no reasonable possibility that 
further assistance would aid in substantiating the veteran's 
claim for VA compensation benefits.  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West 2002). Accordingly, no further notice 
to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations. 

II.  Initial Ratings for PTSD

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect through November 6, 1996, a 30 percent 
disability rating contemplated definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability rating 
contemplated considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and situations where by reason of psychoneurotic 
symptoms, the reliability, 


flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating encompassed severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating under the rating criteria in effect prior to November 
7, 1996 was warranted: where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; or with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
for demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132 (1996).  The United States Court of Appeals 
for Veterans Claims has held that the criteria for the 100 
percent schedular rating under the regulations in effect 
prior to November 7, 1996 provide three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).

The March 1997 rating decision on appeal granted service 
connection for PTSD, and assigned an initial disability 
rating of 30 percent, effective from August 8, 1989.  In May 
1997, through his attorney, the veteran entered notice of 
disagreement with the initial rating assigned by the RO's 
decision.  

In a subsequent rating decision dated in January 1998 (issued 
in April 1998), the RO assigned a higher initial disability 
rating for PTSD of 50 percent, and made the 50 percent rating 
effective from August 8, 1989.  In a January 2001 decision, 
however, the RO instead assigned a lower 30 percent rating 
for the period from August 8, 1989 to December 25, 1996 (on 
the basis of clear and unmistakable error in the January 1998 
assignment of a 50 percent rating from August 8, 1989 to 
December 25, 1996).  The question on appeal, therefore, is 
whether an initial rating 


in excess of 30 percent for the veteran's PTSD is warranted 
for the period of claim from August 8, 1996 through December 
25, 1996.  

With regard to the assignment of a rating for the period from 
December 26, 1996, in a June 2001 decision the RO granted a 
70 percent rating for the period from December 26, 1996 (on 
the basis of difference of opinion with that aspect of the 
January 1998 rating decision that assigned a 50 percent 
disability rating from August 8, 1989).  The question that 
remains on appeal is whether an initial rating in excess of 
70 percent is warranted for the period from December 26, 1996 
to the present.  

Where as in this case an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found.  In other words, the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

After a review of the evidence, the Board finds that, for the 
period from August 8, 1989 through December 25, 1996, the 
veteran's service-connected PTSD manifested symptomatology 
that more nearly approximated severe social impairment and 
severe impairment in the ability to obtain or retain 
employment.  The evidence, including VA outpatient treatment 
records dated from 1989 to 1990, VA examination reports dated 
in October 1990 and March and April 1992, and the veteran's 
written submissions and personal hearing testimony, reflect 
that during this period the veteran reported symptomatology 
or clinical findings were noted of insomnia, nightmares, 
flashbacks, irritability with outbursts of anger, occasional 
suicidal ideation, definite anxiety, startle response, 
hyperactive movements, loneliness, suspicion, 
oversensitivity, and avoidance of people and social 
activities.  


The veteran was noted to be tense and restless, to have a 
mildly depressed mood, diagnosed as moderate depression.  The 
evidence also reflects that the veteran had "occupational 
problems" (inconsistent work) as a welder from 1990 to 1995, 
and reported losing jobs, including in 1989 for arguing with 
his boss.  For these reasons, the Board finds that, for the 
period from August 8, 1989 through December 25, 1996, the 
criteria for an initial rating of 70 percent for the 
veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 3.102, 3.159 (2002).  

The Board also finds, however, that a rating in excess of 70 
percent is not warranted for the veteran's PTSD for the 
period from August 8, 1989 through December 25, 1996.  The 
weight of the evidence demonstrates that, for the period from 
August 8, 1989 through December 25, 1996, the veteran's 
service-connected PTSD did not manifest in symptomatology 
that more nearly approximated total social and industrial 
impairment.  The October 1990 VA examination report reflects 
the examiner's opinion that, while the veteran had 
limitations in his working ability, he could not be 
considered at that time to be totally disabled due to his 
psychiatric disability, there was no definite evidence of 
explosiveness (hostile-aggressive drives appeared to be under 
control), and the veteran was working as a welder.  His 
intellect and judgment were not impaired, and memory for 
recent and remote events was found upon examination to be 
good.  The evidence does not demonstrate that, for the period 
from August 8, 1989 through December 25, 1996, the 
psychiatric symptomatology associated with the veteran's 
service-connected PTSD manifested in the attitudes of all 
contacts except the most intimate being so adversely affected 
as to result in virtual isolation in the community; or 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or demonstrable inability to obtain or 
retain employment.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. §§ 3.102, 3.159 (2002).  

The Board finds that, for the period from December 26, 1996, 
the veteran's service-connected PTSD manifested 
symptomatology that more nearly approximated demonstrable 
inability to obtain or retain employment, as contemplated by 
the schedular criteria for a 100 percent rating for mental 
disorders in effect through November 6, 1996.  VA examination 
reports beginning in December 1996 reflect that the veteran 
was not working, reportedly due to both psychiatric and 
physical reasons, and experienced marked periods of 
depression.  There is medical opinion evidence that the 
veteran had poor adjustment, and that his psychiatric 
symptoms were likely to affect the ability to work, 
concentrate, and to learn new skills.  A VA examination in 
January 1997 noted that the veteran's reported symptoms 
included feeling suicidal and homicidal, that he had a 
tendency to isolate, had no self-esteem, no self-confidence, 
no motivation, poor impulse control, was very depressed, 
could not concentrate, memory was patchy for remote events, 
and the examiner indicated that the veteran had impairment of 
social and industrial adaptability. 

In December 1996, the VA examiner assigned a Global 
Assessment of Functioning scale score (GAF) of 40.  VA 
examinations in January 1997 resulted in the assignment of 
GAFs of 50 and 45.  A VA examination in December 1997 
reflects a GAF of 50.  The veteran was also hospitalized in 
1998 for recurrent severe major depressive disorder and PTSD.  
The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The GAF score is 
based on all of the veteran's psychiatric impairments.  A GAF 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
GAFs assigned in this veteran's case since December 26, 1996, 
therefore, reflect "serious" impairment in social and 
occupational functioning, which contemplates an inability to 
keep a job.  For these reasons, the Board finds that, for the 
period from December 26, 1996, the schedular criteria for an 
initial schedular rating of 100 percent for the veteran's 
service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1-4.14, 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. §§ 3.102, 3.159 (2002).

In this case, there is no competent medical opinion evidence 
of record to distinguish between the veteran's service-
connected PTSD and any other diagnosed psychiatric disorder.  
For this reason, the Board has considered all psychiatric 
symptomatology, including depression, as attributable to the 
veteran's service-connected PTSD.  The Board is precluded 
from differentiating between symptomatology attributed to a 
non-service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for rating mental disorders, including 
psychosis, as set forth in 38 C.F.R. § 4.125 to 4.132 
(redesignated as 
38 C.F.R. §§ 4.125-4.130).  See 61 Fed. Reg. 52,695-52,702 
(1996).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board has 
considered an initial rating of the veteran's service-
connected PTSD under both the prior and revised criteria for 
rating mental disorders to determine which is most favorable 
to the veteran.  The Board finds that the rating criteria in 
effect through November 6, 1996 are the only rating criteria 
applicable to the period of claim from August 8, 1989 to 
November 6, 1996.  See VAOPGCPREC 3-2000 (where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date).  The Board further finds 
that, for the period from December 26, 1996, the schedular 
rating criteria for rating mental disorders in effect through 
November 6, 1996 are more favorable to the veteran's claim, 
as application of those rating criteria results in the grant 
of a maximum schedular 100 percent disability rating for the 
veteran's PTSD from December 26, 1996.  As no potential 
additional benefit could be awarded to the veteran for the 
period from December 26, 1996, the Board need not consider a 
rating under the revised rating criteria in effect from 
November 7, 1996.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that, for the 
relevant period of claim from August 8, 1989 through December 
25, 1996, the veteran's service-connected PTSD independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
psychiatric disability for any period during the pendency of 
the claim.  The schedular rating criteria specifically 
contemplate both social and industrial impairment caused by 
the veteran's PTSD and associated psychiatric disability, and 
provide for ratings based alternatively on psychiatric 
symptomatology as it manifests in isolation in the community, 
or on disturbed thought or behavioral processes as affects 
behavior, or on the inability to obtain or retain employment.  
The veteran was not frequently hospitalized during the period 
from August 8, 1989 through December 25, 1996.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  


ORDER

For the period from August 8, 1989 through December 25, 1996, 
a 70 percent rating for the veteran's service-connected PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.

For the period from December 26, 1996, a 100 percent 
schedular rating for the veteran's service-connected PTSD is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

